DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE filed 11/14/2022 in regards to Remarks and Amendments filed 10/13/2022.
Claims 1, 4, 7, 8, 11, 14, 15, and 18 are amended.
Claims 2, 3, 9, 10, 16, and 17 remain canceled.
Claims 1, 4-8, 11-15, 18-20 have been examined and are pending.

Information Disclosure Statement (IDS)
Acknowledgement is hereby made of receipt of Information Disclosure Statements filed by applicant on 11/15/2022. 
 (AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 7-8, 11, 14-15, 18 are rejected under 35 U.S.C. 103 as obvious over He (U.S. 2017/0046110 A1; hereinafter, “He”) in view of Mika et al. (U.S. 7,260,783 B1; hereinafter, "Mika") in view of Gero et al. (2020/0128095 A1; hereinafter, "Gero")  .

Claims 1, 8, 15: (currently amended)
Pertaining to claims 1, 8, 15 (exemplified in the limitations of claim 1), He teaches the following:
a memory (He, see at least [0025]);
a processing device coupled to the memory (He, see at least [0025])
A method comprising:

    PNG
    media_image1.png
    896
    692
    media_image1.png
    Greyscale
receiving, at a processing device from a destination computing device, a request for content hosted by a content provider (He, see at least Figs. 1, 4, and 8 and related disclosure, e.g. [0022]-[0048];  teaching the “client device” [destination computing device] consults [requests for content] the “variation Determination system”, e.g. module 119 or variation determination module 403A, etc…, [processing device] for variations of a web page [content]; web pages [content] being hosted by “Third-Party Content Provider 107”. Note that per at least Fig. 4 and [0046] the client device may include the functionality of the variation determination system 105, e.g. module 403A similar to module 119, and thus client would consult this “variation determination module” [processing device], contained within itself per e.g. step 801, without needing to consult an external variation system.);
determining, by the processing device, a plurality of content experiments that the destination computing device is eligible for from a set of content experiments associated with the requested content (He, see at least Fig. 4, and [0026] in view of [0048], 
    PNG
    media_image2.png
    338
    356
    media_image2.png
    Greyscale
e.g. “…experiment database stores multiple (i.e., a plurality) variation testing records that describe variation tests conducted by the variation determination system… Each variation test record is associated with a web page, an experiment identifier unique to the variation test, and identifies different variations of a web page involved in the variation test…”; and per [0048] “…For example, a client device 402A may receive a request from a user of the client device 402A for a web page [hosted by] a content provider 300. The variation determination module 403A of client device 102A applies a function (e.g., MurmurHash3 function) to the user identifier of the client device 102 or to a concatenation of the user identifier and experiment identifier (e.g., retrieved from the experiment database 409A) of the requested web page to generate a hashed user identifier. The variation determination module 403A normalizes the hashed user identifier as described above to create an assignment identifier. The variation determination module 403A may select which variation of a web page should be displayed on the client device 402A according to the assignment identifier and the policy for the web page that is stored in the policy database 407 A.”)
determining, by the processing device, from a set of content variations associated with the determined plurality of content experiments, a plurality of content variations to be provided to the destination computing device, wherein the determined plurality of content variations are a subset that is less than all of the set of content variations, (He, again see at least Figs. 4 and [0022]-[0048] regarding e.g. “variation determination module 403A” [processing device], where “…The variation determination 
    PNG
    media_image2.png
    338
    356
    media_image2.png
    Greyscale
module 403A may select which [from a set] variation [content variations] of a web page should be displayed on the client device 402A according to the assignment identifier and the policy for the web page that is stored in the policy database 407 A.…”; the difference between the limitation in question and the teachings of He is that He may not explicitly teach selecting [determining] “a plurality” of variations [content variations]. However, elsewhere He also teaches, e.g. per [0022], the following: “…For ease of discussion, the embodiments discussed herein describe a web page having only two variations: the control and the variant. However, in other embodiments, a web page can have any number of variants.” Therefore, the Examiner finds there to be motivation from the teachings of He to try any number of variants [i.e. a plurality of variations] and therefore, the Examiner finds that it would have been obvious before the effective filing date of the claimed invention to have tried allowing He’s variation determination module 403A to select a plurality of variations of a web page because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649) based on respective targeting criteria for each content variation of the set of content variations, (He, see at least [0035]-[0040] in conjunction with [0052]-[0053] as noted supra; e.g. He teaches: there may be a policy [targeting criteria] or policies associated with each version/variation of a web page; e.g.  “…For example, a policy may describe a first range of assignment identifiers that is associated with a control version of a web page, a second range of assignment identifiers that is associated with a first variant version of the web page, and a third range of assignment identifiers that is associated with a second variant version of the web page, etc…”; where per [0035]-[0037] user identifier may be used to determine an “assignment identifier”; and per at least [0052]-[0053] user identifier is evaluated to determine which content variation is to be provided; i.e. as noted supra per [0035]-[0040] compared against policy for disseminating content variations);
wherein the respective targeting criteria for each content variation of the set of content variations includes one or more of: a browser type, a type of the computing device, a source the request originated from, cookies on the destination computing device, query parameters in the request, geographic location of the destination computing device, a language of the destination computing device, a URL, a uniform resource identifier, a header, a flag or an internet protocol (IP) address (He, see at least [0035]-[0040] and [0052]-[0053]; Applicant’s “a source the request originated from” and “query parameters in the request” reads on He’s “assignment identifiers” and/or “user identifiers” which are included in He’s “policy” [targeting criteria] and which were also part of the request – e.g., as shown supra: “Client device 102A requests 501 a web page [request for content] from content provider 107. …The user identifier for the client device 102A may be determined from the request for the web page”).
generating, by the processing device, a snippet comprising […] unique identification values of the determined plurality of content experiments, code to interface with the requested content and execute changes associated with the determined plurality of content experiments (He, see at least [0049] teaching, e.g.: “Alternatively… the content provider provides a baseline web page and instructions (e.g., JavaScript) [snippet comprising code] that describes [identification values of] the different variations [the determined plurality of content experiments] to apply to the baseline web page to the client device 402A. The client device 402 executes the instructions [e.g. JavaScript / snippet] associated with the selected variation causing the client device 402 to modify [execute changes associated with the determined plurality of content experiments] the baseline web page in order to display the variation of the of the web page.”
The difference between the aforementioned limitation in question and the prior art teachings of He, is only that He may not explicitly teach his Javascript [snippet] is generated by his “variation module” [processing device]. However, per [0054], He also teaches: “…The content provider 106 transmits 513 the variation of the web page to the client device 102A based on the instructions [e.g. JavaScript / snippet] provided by the variation determination system [i.e. processing device]…”. In view of this teaching, the Examiner finds that He’s “Javascript”, which are instructions, implies that these “instructions” referenced at [0054] is the Javascript referenced in [0049], or at least would provide motivation for a person of ordinary skill in the art to try providing [generating] such Javascript by He’s variation system module [processing device] similar to how He describes his “instructions” are provided per paragraph [0054]. Furthermore, as already noted supra, because He also teaches that his variation module [processing device] may reside either on the client, or an external variation determination system, or at the Third-Party Content provider, the Examiner finds that there is motivation to also try providing [generating] the Javascript [snippet] by He’s variation module [processing device] where such module also resides on the client itself or on an external system. Therefore, in view of these teachings, the Examiner finds that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have tried providing [generating], by He’s “variation module” [processing system], He’s “…instructions (e.g. JavaScript) [snippet comprising code] that describes [identification values of] the different variations [the determined plurality of content experiments] to apply to the baseline web page to the client device 402,, etc….” because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.) 
Although He teaches the above limitations, and He teaches, e.g. per Fig. 4 “Policy Database 407A” [targeting criteria], and teaches per [0042]: “the user identifier for the user's client devices 102 is used as the input for the function that is the basis for selecting [targeting] which variation of a web page to provide to the user's client devices 102”,  He may not explicitly teach all the nuances, as recited below, regarding his instructions (e.g. Javascript) [snippet] comprising the “user identifier” [targeting criteria] nor portions of such policies [also targeting criteria]. However, He in view of Mika (also directed towards delivering content campaigns) teaches the following:
[a snippet] comprising portions of the targeting criteria (Mika, see at least Abstract and [1:25-30], teaching: “The information associated with the embedded content-tag [snippet] includes information about a plurality of active content campaigns associated with the embedded content-tag and targeting criteria.”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Mika (directed towards tags [a snippet] comprising targeting criteria) which is applicable to a known base device/method of He (who already teaches a content “variation determination module” [processing device] which provides [generates] instructions e.g. “Javascript” [types of snippets] that “…describes the different variations to apply to the baseline web page to the client device 402A., etc…”) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Mika to the device/method of He resulting in He’s Javascript [snippet] also containing targeting criteria, e.g. portions of He’s policies, because Mika is pertinent to the targeting of content of He and they are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
	Although He/Mika teach the limitations above, and He has been shown supra to teach a “variation determination module 403A” [processing device], which can generate a hash value, e.g. per [0033], which may be based on “a value that is based on a concatenation of the user identifier and the experiment identifier for the variation test…”, and teaches such a variation determination module may reside either on the client itself or at a third-party or  neither He or Mika may explicitly teach all of the nuances as recited below. However, regarding these features, He/Mika in view of Gero teaches the following:
generating, by the processing device, a hash value of the snippet that represents the determined plurality of content experiments and the plurality of content variations of the snippet to be provided to the destination computing device (Gero, see at least [0039]-[0045], teaching, e.g.: “…A given HTML file (or other markup language file or web page object with embedded references) [content experiment] is translated at an origin server to include verification
codes for 'child' objects that are referenced therein. The verification codes are preferably content hashes or identifiers including such hashes, and thus serve as fingerprints for the object.... the modified HTML is sent to the client 302 (step 3), …”); 
transmitting the hash value to the destination computing device and [to] a content delivery network (CDN) (Gero, per at least [0039]-[0045] again: “…The modified HTML is sent to the client 302 (step 3), where the Control Script executes and functions to request each specially referenced object from a CDN domain, so that the client 302 will request it from a given CDN server 304. The Control Script also directs the client 302 to send the CDN server 304 the hash for the specially referenced object with the object request. (Step 4.)…”)
prior to receiving a request for one of the plurality of content variations from the
destination computing device, identifying the determined plurality of content experiments for which the destination computing device is eligible by decoding the hash value; and caching the plurality of content variations at the CDN (Gero, see at least [0009]-[0010] e.g.: “…The CON servers respond to the client requests, for example by serving requested content from a local cache,… For cacheable content, CON servers 102 typically employ on a caching model that relies on setting a time-to-live (TTL) for each cacheable object. After it is fetched, the object may be stored locally at a given CON server until the TTL
expires, at which time is typically re-validated or refreshed from the origin server 106.”, in view of at least [0039]-[0046], teaching, e.g.: “…The plugin modifies the HTML to remove the URI (or other kinds of standard or proprietary references) to the embedded object and replaces it with a reference that points to a CDN domain and that has the hash of the object… [and] The plugin fetches each embedded object on a requested page, unless exempted via a configurable blacklist. It creates a hash (e.g., SHA3) of those objects or a portion of the object. The resulting hash can be cached to improve future performance…”) 
in response to receiving the first request for one of the plurality of content variations from the destination computing device, returning the one of the plurality of content variations that is cached by the CDN (Gero, see at least [0046], teaching, e.g.: “…If successful, the CDN server 304 compares a computed hash of the object it receives with the hash it got from the client 302… If the hashes do match, the CDN server 304 caches the received object and sends it to the client. Subsequent requests may be served from cache, in accordance with TTL and other cache-control rules.”)
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Gero (directed towards specific techniques of caching content by a CDN and making requests for such content using hashed object identifiers, which is taught as improving performance) which are applicable to a known base device/method of He (who already teaches systems/methods to determine variations of content to provide to users and who already teaches his variation determination module [processing device] is capable of generating hashes of values which may be a concatenation of other values, where such hashed values are used to deliver content variations to a requesting client)  to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Gero to the device/method of He to improve the performance of the He/Mika system/method and because Gero and He are each analogous art in the same field of endeavor (at least H04L67/02 and/or G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 4, 11, 18: (currently amended)
The combination He/Mika/Gero teach the limitations upon which these claims depend. Furthermore, He teaches the following:
…wherein determining the plurality of content variations comprises: 
Receiving, at the processing device, information regarding the destination computing device, wherein the information indicates characteristics of one or more of the request for the content hosted by the content provider, the destination computing device, a user of the destination computing device, an application running on the destination computing device, or information stored on the destination computing device (He, see at least [0022]-[0048] and [0052]-[0053] Applicant’s “information regarding a user of the computing device” reads on He’s “Assignment identifier” and/or “user identifier”, from which the assignment identifier is created, which is not only a source from which the request originated but also information about the user). 
Comparing, at the processing device, the information to the respective targeting criteria for each of the set of content variations (He, see at least [0035]-[0040] teaching: “…the variation determination module [processing device] compares the assignment identifier to a policy [targeting criteria] for the web page that is stored in the policy database 121…”); and 
identifying as the plurality of content variations, by the processing device, those content variations having respective targeting criteria that matches the information (He, see at least [0035]-[0040], teaching: “…Each policy stored in the policy database 121 is associated with a corresponding variation test involving a web page and describes which variation of the web page to display based on either the assignment identifier calculated for a client device 102…”).

Claims 7, 14: (Currently amended)
The combination He/Mika/Gero teach the limitations upon which these claims depend. Furthermore, He/Mika in view of Gero teaches the following: wherein the request for the one of the plurality of content variations from the destination computing device is received at an edge node (Gero, see at least [0007] e.g.: “…In a known system such as that shown in FIG. 1, a distributed computer system 100 is configured as a content delivery network (CDN) and has a set of machines, including CDN servers 102, distributed around the Internet. Typically, most of the servers are located near the edge of the Internet, i.e., at or adjacent end user access networks… Third party sites affiliated with content providers, such as web site hosted on origin server 106, offload delivery of content (e.g., HTML or other markup language files, embedded page objects, streaming media, software downloads, and the like) to the distributed computer system 100 and, in particular, to the CDN servers 102 (which are sometimes referred to as content servers, or sometimes as "edge" servers [nodes] in light of the possibility that they are near an "edge" of the Internet)…”)

Claims 6, 13, 20 are rejected under 35 U.S.C. 103 as obvious over He in view of Mika and Gero further in view of Hansen et al. (U.S. 2008/0275980 A1; hereinafter, "Hansen").

Claims 6, 13, 20: (previously presented)
Although the combination He/Mika/Gero teach the limitations upon which these claims depend, He may not explicitly teach the nuance as recited below. However, regarding this feature He in view of Hansen teaches the following:
…wherein the snippet excludes code, data, configuration, and other content associated with content variations of the set of content variations that are not to be provided to the destination computing device. (Hansen, see at least [0050]-[0057] e.g.: “…The operator can stipulate that one or more visitor segments are assigned or not assigned to a test group based on operator-controlled parameters, assignment criteria, and test campaign parameters…”; as the operator may control the parameters, the generated scripts exclude code, etc… which the operator does not wish to be provided to a computing device of a test group.)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Hansen which is applicable to a known base device/method of He (who already teaches a content “variation determination system 105” which generates a “notification” [a snippet] which “includes an indication of the variation of the webpage to provide to the client device 102A…”) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Hansen to the device/method of He in order to realize He would benefit by applying Hansen’s technique because He and Hansen are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
 

Claims 5, 12, 19 are rejected under 35 U.S.C. 103 as obvious over He in view of Mika and Gero further in view of Pekelis et al. (U.S. 2017/0083429 A1; hereinafter, "Pekelis").

Claims 5, 12, 19: (previously presented)
The combination He/Mika/Gero teach the limitations upon which these claims depend, including assigning at least one content variation to be provided for an experiment identified to be provided to the user device associated with received user identifier, however, He may not explicitly teach assigning content variations randomly, even though he does teach, e.g. per [0003] that such random assignment is conventional. Nonetheless, regarding this feature He in view of Pekelis teaches the following:  
…assigning, by the processing device, for each of the plurality of content experiments for which the destination computing device is eligible, a content variation to be provided to the destination computing device randomly (Pekelis, see at least [0029], teaching: “…Alternatively, the variation determination module 119 randomly assigns users to one of the plurality of variations of the web page…”).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Pekelis (i.e. assigning content variations randomly) which is applicable to a known base device/method of He (who already teaches assigning, for an identified experiment, content variations to a user device associated with a user id and/or assignment identifier and does note, e.g. per [0003], that such random assignment was conventional at the time) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Pekelis to the device/method of He because He and Pekelis are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Response to Arguments
Applicant amended claims 1, 4, 7, 8, 11, 14, 15, and 18 on 10/13/2022 and filed RCE on 11/14/2022. Applicant's arguments also filed 10/13/2022 have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendments. Note the new 35 USC 103 rejections with He in view of Mika and Gero.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
/Michael J Sittner/
Primary Examiner, Art Unit 3622